Case 2:19-cv-00252-JRG-RSP Document 51 Filed 02/18/20 Page 1 of 10 PageID #: 378



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


  ULTRAVISION TECHNOLOGIES, LLC,

                 Plaintiff,

         v.                                             Case No. 2:19-cv-00252-JRG-RSP
                                                        (LEAD CASE)
  SAMSUNG ELECTRONICS CO., LTD. and
  SAMSUNG DISPLAY CO., LTD.,

                 Defendants.


  ULTRAVISION TECHNOLOGIES, LLC,

                 Plaintiff,

         v.                                             Case No. 2:19-cv-00253-JRG-RSP

  BARCO NV,

                 Defendant.



          MOTION TO RESCHEDULE AND ALIGN MARKMAN PROCEEDINGS

         Defendants Samsung Electronics Co., Ltd., Samsung Display Co., Ltd. (“Samsung”), and

  Barco NV (“Barco”) (collectively, “Defendants”) respectfully move the Court for an order

  rescheduling the Markman hearing (currently scheduled for August 19, 2020) and related dates

  in this case. Because all but one of the asserted patents in this case are also asserted against

  defendants in the consolidated action Ultravision Technologies, LLC v. GoVision, LLC, C.A. No.

  2:18-cv-100-JRG-RSP (the “GoVision case”), Samsung and Barco ask the Court to continue the

  Markman hearing in the GoVision case (currently scheduled for May 22, 2020), and conduct a

  consolidated Markman hearing at a later date for all of the overlapping patents. Doing so will
Case 2:19-cv-00252-JRG-RSP Document 51 Filed 02/18/20 Page 2 of 10 PageID #: 379



  allow all of the parties subject to the commonly asserted patents to meaningfully participate in

  the Markman proceedings and present the Court with relevant evidence as part of a single

  proceeding. To Defendants’ understanding, the defendants in the GoVision case do not oppose

  this motion; Plaintiff Ultravision Technologies, LLC (“Ultravision”) has stated that it opposes a

  consolidation of Markman proceedings.

     I.      BACKGROUND

          Before the Court are numerous cases filed by Ultravision against various defendants.

  These cases involve overlapping asserted patents, but are on different tracks.

          The Samsung/Barco cases. On July 22, 2019, Ultravision filed actions against Samsung

  asserting U.S. Patent Nos. 9,916,782, 9,978,294, 9,984,603, 9,990,869, 9,642,272, 9,047,791,

  and 8,870,410, and against Barco, asserting U.S. Patent Nos. 9,916,782, 9,978,294, 9,984,603

  and 9,990,869 (collectively, the “Patents-in-Suit”). Ultravision acknowledged in the Civil Cover

  Sheets that the cases against Samsung and Barco are related to the cases that are now

  consolidated in the GoVision case. See, e.g., Dkt. 1-1.

          On December 19, 2019, the Court issued an order consolidating the Samsung and Barco

  cases for pretrial purposes. Dkt. 26. On January 28, 2020, the Court held a Scheduling

  Conference for Samsung and Barco at which it scheduled a Markman hearing for August 19,

  2020.

          The GoVision cases. All the Patents-in-Suit apart from the ’410 patent are also asserted

  against various defendants in the consolidated GoVision case. The GoVision case is a

  consolidation of matters filed in 2018 that were companion cases to an investigation before the

  International Trade Commission (Inv. 337-TA-1114). Those cases were initially stayed pending

  the completion of the ITC case. When Ultravision withdrew its complaint prior to trial in the




                                                  2
Case 2:19-cv-00252-JRG-RSP Document 51 Filed 02/18/20 Page 3 of 10 PageID #: 380



  ITC, this Court lifted the stay against the GoVision defendants, and the cases were ultimately

  consolidated. 1

           Although it appears that not all of the GoVision defendants have been served, the Court

  entered a Docket Control Order on June 27, 2019. See 2:18-cv-100, Dkt. 90. On October 15

  2019, the Court entered an Amended Docket Control Order as to Defendants Shenzhen Absen

  Optoelectronic Co., Ltd., Absen, Inc., Prismaflex International, S.A., Shenzhen Prismatronic

  China Electronic Technology Ltd. Co., NEC Corporation, NEC Display Solutions, Ltd., NEC

  Display Solutions Europe, GmbH and S[quadrat], GmbH only. 2 See 2:18-cv-100, Dkt. 142.

  Pursuant to Amended Docket Control Order, the Markman hearing in the GoVision case is

  scheduled for May 22, 2020. 3

           The Ledman Case. Ultravision is also asserting the ’791, ’272, ’782, ’294, ’603, and

  ’869 patents against Ledman Optoelectronic Co. Ltd. See Ultravision Technologies, LLC v.

  Ledman Optoelectronic Co. Ltd., C.A. 2:18-cv-101. Although the Ledman case was filed around

  the time as the other GoVision actions, it appears to be on yet another track. The Markman

  hearing in the Ledman case is scheduled for July 29, 2020. See C.A. 2:18-cv-101, Dkt. 44.




  1
      Ultravision previously sued Barco in this Court and the ITC on the ’782 patent, but withdrew
      both complaints after Barco disclosed an early version of the accused Barco products that
      predated the operative priority date.
  2
      On December 17, 2019, the Court entered an order dismissing NEC Corporation, NEC Display
      Solutions, Ltd., NEC Display Solutions Europe, GmbH and S[quadrat], GmbH. See 2:18-cv-
      100 Dkt. 186.
  3
      While Ultravision has also sued Yaham, one of the defendants in the GoVision cases, on the
      ’410 patent (among others), this Court has severed that portion of the case against Yaham from
      the consolidated GoVision cases. See 2:18-cv-100 Dkt. 183.

                                                   3
Case 2:19-cv-00252-JRG-RSP Document 51 Filed 02/18/20 Page 4 of 10 PageID #: 381



            The claim construction deadlines in the GoVision, Samsung/Barco, and Ledman cases are

  now as follows:

              Event                  GoVision                Samsung/Barco           Ledman
                                      Deadline                   Deadline            Deadline
      Comply with P.R. 4-1      January 23, 2020          April 24, 2020         April 8, 2020
      (Exchange Proposed
      Claim Terms)
      Comply with P.R. 4-2      February 20, 2020 4       May 13, 2020           April 22, 2020
      (Exchange Preliminary
      Claim Constructions)
      Comply with P.R. 4-3      March 5, 2020             June 3, 2020           May 6, 2020
      (Joint Claim
      Construction
      Statement)
      Comply with P.R. 4-4      April 2, 2020             June 24, 2020          June 3, 2020
      (Deadline to Complete
      Claim Construction
      Discovery)
      Comply with P.R. 4-       April 16, 2020            July 8, 2020           June 17, 2020
      5(a) (Opening Claim
      Construction Brief) and
      Submit Technical
      Tutorials (if any)
      Comply with P.R. 4-       May 1, 2020               July 22, 2020          July 1, 2020
      5(b) (Responsive Claim
      Construction Brief)
      Comply with P.R. 4-       May 7, 2020               July 29, 2020          July 8, 2020
      5(c) (Reply Claim
      Construction Brief)
      Comply with P.R. 4-       May 14, 2020              August 5, 2020         July 15, 2020
      5(d) (Joint Claim
      Construction Chart)
      Claim Construction        May 22, 2020              August 19, 2020        July 29, 2020
      Hearing – in Marshall,
      Texas before Judge
      Roy Payne




  4
       On February 12, 2020, the parties moved the Court to extend this deadline from February 13,
       2020. See 2:18-cv-100 Dkt. 199.


                                                      4
Case 2:19-cv-00252-JRG-RSP Document 51 Filed 02/18/20 Page 5 of 10 PageID #: 382



     II.      ARGUMENT

           The Court is now scheduled to hold three separate Markman hearings between May and

  August 2020 on overlapping patents: May 22, 2020 (GoVision); July 29, 2020 (Ledman); and

  August 19, 2020 (Samsung/Barco). The disparity in deadlines regarding the same subject matter

  precludes Samsung and Barco from presenting evidence and meaningfully participating in the

  earlier Markman proceedings, the decisions from which will directly impact Samsung and Barco.

           The Samsung/Barco Markman hearing cannot simply be consolidated with the GoVision

  Markman hearing on May 22, 2020. The Court just held a Scheduling Conference on January

  28, 2020, and Ultravision sought an extension of time to serve its infringement contentions for

  Samsung and Barco to January 28, 2020 as well. Along with its infringement contentions,

  Ultravision produced over 40,000 documents, including tens of thousands of pages of materials

  produced in earlier Ultravision litigations. Samsung and Barco are reviewing these materials and

  determining what information may be outstanding, and are in the early stages of assessing the

  state of the art of the asserted technology, all of which will inform the parties’ claim construction

  positions. Simply, Samsung and Barco cannot meaningfully prepare for a May 22, 2020

  Markman hearing.

           Samsung and Barco further submit that three Markman hearings on the same patents is an

  inefficient use of the Court’s resources. Because of differences in the accused products across all

  of Ultravision’s cases, each defendant may raise Markman issues that are unique to their

  particular products. As a result, Samsung and Barco (and possibly Ultravision) are likely to

  submit additional evidence supporting their claim construction positions and Ultravision’s

  positions may in fact change from one case to another. The Court should have the opportunity to




                                                    5
Case 2:19-cv-00252-JRG-RSP Document 51 Filed 02/18/20 Page 6 of 10 PageID #: 383



  consider all of the all of the issues and all of the evidence pertaining to the construction of the

  Patents-in-Suit before it issues an order.

           Ultravision will not be prejudiced by an order continuing the GoVision Markman

  proceedings and consolidating them with Samsung and Barco. Ultravision filed the GoVision

  cases in 2018, and it has been subject to a stay and adjustments to the Docket Control Order.

  Ultravision itself has expressed a desire to consolidate proceedings on common patents. For

  example, in its Joint Motion to Consolidate Cases, Ultravision moved the Court for an order de-

  consolidating the Yaham case from the Samsung/Barco case on the grounds that Yaham had

  already been severed from the GoVision case. 5 Ultravision told the Court that, unlike the Yaham

  case, which related to “lighting” patents, the Samsung/Barco case “relate[s] predominantly to

  Ultravision’s display patent portfolio that is also the subject of the consolidated GoVision cases

  in 2:18-cv-00100.” Dkt. 41. Ultravision further stated that it was making the motion to “achieve

  the efficiencies associated with consolidating multiple cases over related patents.” Id.

           Ultravision recognizes the need and efficiencies associated with consolidating

  proceedings on related patents. There will be no benefit to serial Markman hearings on the

  Patents-in-Suit but, on the other hand, it will be highly prejudicial to Samsung and Barco if the




  5
      The patents that were severed in Yaham relate to Ultravision’s “lighting” patents, U.S. Patent
      Nos. 8,870,410, 8,870,413, 9,734,738 and 9,947,248. See Order Granting Motion to Sever,
      2:18-cv-00100, Dkt. 183. Ultravision also asserted certain of its “display patents” against
      Yaham, and it appears that Yaham remains a consolidated defendant in the GoVision case with
      respect to those display patents. The ’410 patent has also been asserted against Samsung.
      Ultravision has separately sued Holophane Europe Limited on the ’410 patent and the ’413
      patent (Case No. 2:19-cv-00291) and Unilumin (Case No. 2:18-cv-00116) on the ’410 patent.
      Samsung has no objection to the current Markman date being retained under any
      circumstances for the ’410 patent, and is not suggesting that the ’410 patent Markman be
      consolidated with Markman proceedings for the overlap patents.


                                                    6
Case 2:19-cv-00252-JRG-RSP Document 51 Filed 02/18/20 Page 7 of 10 PageID #: 384



  Court issues a Markman decision without providing Samsung and Barco an opportunity to

  meaningfully participate in the Markman briefing and hearing.

            Accordingly, Samsung and Barco request an order from the Court continuing the May 22,

  2020 GoVision Markman hearing and the July 29 Ledman Markman hearing, and setting a

  consolidated Markman hearing later in summer 2020, allowing Samsung and Barco sufficient

  time to meaningfully participate in the claim construction proceedings.

            Should the Court choose not to consolidate the Markman proceedings as discussed above,

  Samsung and Barco ask that the Court hold off on issuing its Markman order in the GoVision

  cases until claim construction briefing is complete in the Samsung/Barco cases, to ensure that the

  Court has all of the relevant briefing available when it construes the disputed claim terms. If the

  Court wishes to proceed in that fashion, Samsung and Barco suggest that the parties be instructed

  to meet-and-confer on earlier dates for claim construction briefing, to avoid any delays in the

  consolidated GoVision cases.

     III.       CONCLUSION

            Given the many overlapping actions Ultravision has filed, and the different schedules at

  issue, counsel for Samsung and Barco would welcome a hearing, telephonic or in person, to

  discuss with the Court how best to address these issues.




                                                    7
Case 2:19-cv-00252-JRG-RSP Document 51 Filed 02/18/20 Page 8 of 10 PageID #: 385



  Dated: February 18, 2020             Respectfully Submitted,

                                       /s/ Eric C. Rusnak
                                       Eric C. Rusnak (DC Bar 491254)
                                       PILLSBURY WINTHROP SHAW PITTMAN LLP
                                       1200 17th Street, NW
                                       Washington, DC 20036
                                       Telephone (202) 663-8000
                                       Facsimile (202) 663-8007
                                       eric.rusnak@pillsburylaw.com

                                       Ranjini Acharya, pro hac vice
                                       PILLSBURY WINTHROP SHAW PITTMAN LLP
                                       2550 Hanover Street
                                       Palo Alto, CA 94304
                                       Telephone (650) 233-4500
                                       Facsimile: (650) 233-4545
                                       ranjini.acharya@pillsburylaw.com

                                       Counsel for Defendant Barco NV


                                       /s/ Melissa R. Smith (with permission)
                                       Melissa R. Smith
                                       GILLAM & SMITH, LLP
                                       TX State Bar No. 24001351
                                       303 S. Washington Avenue
                                       Marshall, Texas 75670
                                       Telephone: (903) 934-8450
                                       Facsimile: (903) 934-9257
                                       melissa@gillamsmithlaw.com

                                       Samuel L. Brenner
                                       ROPES & GRAY LLP
                                       Prudential Tower
                                       800 Boylston Street
                                       Boston, MA 02199-3600
                                       Telephone: (617) 951-7500
                                       Facsimile: (617) 951-7050
                                       Samuel.Brenner@ropesgray.com

                                       Steve Pepe
                                       Alexander Middleton
                                       ROPES & GRAY LLP
                                       1211 Avenue of the Americas
                                       New York, NY 10036-8704
                                       Telephone: (212) 596-9000


                                       8
Case 2:19-cv-00252-JRG-RSP Document 51 Filed 02/18/20 Page 9 of 10 PageID #: 386



                                       Facsimile: (212) 596-9090
                                       Steven.Pepe@ropesgray.com
                                       Alexander.Middleton@ropesgray.com

                                       David S. Chun
                                       ROPES & GRAY LLP
                                       1900 University Avenue
                                       East Palo Alto, CA 94303-2284
                                       Tel: 650-617-4000
                                       Fax: 650-617-4090
                                       David.Chun@ropesgray.com

                                       Allen S. Cross
                                       ROPES & GRAY LLP
                                       2099 Pennsylvania Avenue, N.W.
                                       Washington, DC 20006
                                       Telephone: (202) 508-4600
                                       Facsimile: (202) 508-4650
                                       Allen.Cross@ropesgray.com

                                       ATTORNEYS FOR DEFENDANTS
                                       SAMSUNG ELECTRONICS CO., LTD. AND
                                       SAMSUNG DISPLAY CO., LTD.




                                       9
Case 2:19-cv-00252-JRG-RSP Document 51 Filed 02/18/20 Page 10 of 10 PageID #: 387



                                 CERTIFICATE OF SERVICE

         The undersigned counsel hereby certifies that on February 18, 2020, a true and correct

  copy of the foregoing was served on all attorneys of record via CM/ECF.

                                                  /s/ Eric C. Rusnak
                                                      Eric C. Rusnak




                                                10
